department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxkx xxxkxkxx xxxxxx xxkxkx uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s there is an insufficient number of insureds to provide for an adequate premium-pooling base in addition your risk is too heavily concentrated in one insured as a result your business lacks one of the principal elements of insurance risk_distribution thus because you do not qualify as an insurance_company you do not meet the statutory requirement for exemption under sec_501 of the code you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number xxxxxx xxxxxx xxxxxxk xxxxkxk employer_identification_number xxxxxx uniform issue list dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have xxxxxxxxxxxkxkxxxxx concluded that you do not qualify for exemption under sec_501 of the internal_revenue_code the basis for our conclusion is set forth below facts you were incorporated on date in f a foreign_country you are in the business of providing certain commercial casualty and property insurance-type services you also reinsure certain contracts as described below your main source_of_income is premiums from the above- described activities in addition you receive some investment_proceeds you are a calendar_year taxpayer for your year tax_year you filed a form 1120-pc u s property and casualty insurance_company income_tax return you are wholly owned by c and d you have only one class of stock-big_number of no par_value shares out of these big_number shares you issued big_number shares in equal amounts to c and d c and d also serve as your only corporate officers and directors c serves as your chairman of the board corporate executive officer ceo president treasurer and assistant secretary d serves as your vice president secretary and assistant treasurer neither c nor d holds financial interests in any other insurance_companies moreover neither c nor d has any agreement or relationship with any of the shareholders of the insurance_companies that you conduct business you are a controlled_foreign_corporation as c and d are both u s citizens you are not a member of a controlled_group_of_corporations pursuant to sec_953 of the code you are treated as a domestic u s_corporation for federal_income_tax purposes you have employed e as your manager for an annual compensation of dollar_figurea you operate primarily to provide casualty and property insurance coverage toa aisa u s_corporation a is also wholly owned by c and d c serves as a’s president d serves as a's vice president you and a operate independently of one another a provides g services ona contract basis to companies in the h business in year you wrote five direct-written insurance contracts to a titled special risk - expense reimbursement insurance_policy excess employment practices liability insurance_policy special risk - regulatory changes insurance_policy excess directors officers liability insurance_policy and special risk - tax_liability insurance_policy each of the above-named policies is described in detail below the special risk - expense reimbursement insurance_policy covers public relations expenses to mitigate adverse publicity to a under certain circumstances including actual or imminent incidents where a's potential liability amount is disputes government or regulatory litigation bankruptcy or other major financial crisis loss of intellectual_property rights unsolicited takeover bids terrorism or any other adverse incident expected to reduce a’s annual gross revenue by at least the policy also covers all defense expenses for a's defenses related to actual or alleged civil liability in excess of dollar_figureb product recalls layoffs and labor xxxxxxxxxxxxxxxxx the excess employment practices liability insurance_policy covers damages and defense expenses a becomes legally obligated to pay as a result of any claim made during the covered period for wrongful acts with respect to employees wrongful acts include wrongful dismissal termination harassment and discrimination invasion of privacy retaliation and breach of employment contract in addition the policy covers claims of a’s violation of an employee’s civil rights and violations of the family medical and leave act acts and claims against non-employees are also covered the policy also reimburses a for expenses related to the above-described acts for business interruptions psychological counseling for employees and other costs required in order to bring workplace productivity back to pre-wrongful act levels the coverage applies in excess of any workers compensation benefits the special risk - regulatory changes insurance_policy covers actual compliance expenses and business interruptions suffered as a result of any regulatory change having an adverse impact on a’s normal on-going business operations the policy does not cover adverse regulatory changes resulting from a’s substantial noncompliance with regulations or guidelines or those changes initiated in direct response to a’s negligent acts omissions or errors the excess directors officers liability insurance_policy provides indemnification subject_to certain limitations to a for a’s indemnification of its officers and directors for wrongful acts including errors omissions neglect misstatements and breach of duty the policy also covers similar acts in relation to mergers and acquisitions moreover the policy includes liability for pollution the policy also provides direct executive liability coverage for similar acts to a’s officers and directors the special risk - tax_liability insurance_policy provides a with indemnification up to of the amount of additional tax_liability a may incur on its coverage is provided for additions to tax civil penalties or criminal penalties defense expenses and interest on any outstanding tax_liability are also covered in the policy federal_income_tax return no with respect to each of the above-referenced contracts you and b entered into an agreement titled joint underwriting stop loss endorsement b is not related to you a c or d you represent that b is a regulated insurer responsible for payment of claims up to certain specified thresholds if the thresholds are met if the specified limits then b becomes liable for payment of claims up to certain specified limits for b’s payment of claims are exceeded then you again become liable it also appears that for each of the above-referenced contracts you receive of the total premiums b receives of the total premiums it is unclear whether a pays you and b directly or whether a pays you and you remit to b it appears that under this agreement you are during year you entered into two types of reinsurance arrangements in the first arrangement you assumed reinsurance contracts from b the primary issuers on these contracts are unaffiliated insurance_companies that underwrite credit-type policies credit property credit disability and or credit life and policies for vehicle service contracts for year you received dollar_figurec in premium income from this arrangement you refer to the second arrangement as a reinsurance risk pooling program in this arrangement you participate in a reinsurance risk_pool with several other unrelated insurance xxxxxxkxxxxxxxxxxkx companies pool participants the risk_pool is operated by b each pool participant has one or more affiliated operating entities for which it underwrites insurance coverage generally casualty type coverage b insures a portion of the direct insurance underwritten by the pool participants using a so-called stop loss endorsement b currently participates in over insurance policies with more than insureds b blends together its direct-written insurance and then reinsures the entire book on a quota-share basis with each of the pool participants during year you received dollar_figured in premiums with respect to this second arrangement while unclear from the facts provided it appears that b reinsures its risks associated with the five direct-written contracts to a via the reinsurance risk-pooling program described above and of which you are a member your gross_income totaled dollar_figuree of which dollar_figuref was from premium income dollar_figureg from investment_income and dollar_figurex from consulting fees and other revenue sources of your total premium income for year is from a assuming you receive of the contract premiums as previously discussed is from the first reinsurance arrangement and is from the reinsurance risk pooling program for year your assets totaled dollar_figurey and total capital equaled dollar_figure law sec_501 of the code provides that an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code provides insurance_companies as defined in sec_816 other than life including inter-insurers and reciprocal underwriters can apply for tax exempt status if ll the gross_receipts for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums or inthe case of a mutual_insurance_company the gross_receipts of which for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums sec_816 of the code provides that the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the income_tax regulations provides that the term_insurance company mean a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are xxxxxxxxxxxxkxxkkx significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the code pursuant to 312_us_531 the united_states supreme court in defining the term_insurance contract held that in order for a contract to amount to an insurance_contract it must shift and distribute a risk of loss and that risk must be an insurance risk pursuant to epmeir v united_states 199_f2d_508 7th cir insurance is a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specific contingencies or perils pursuant to 979_f2d_162 9th cir affig 96_tc_18 risk-shifting means one party shifts his risk of loss to another and risk- distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance pursuant to 572_f2d_1190 7th cir the common definition for insurance is an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss pursuant to 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency pursuant to 797_f2d_920 10th cir historically and commonly insurance involves risk-shifting and risk-distributing risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance pursuant to 988_f2d_1135 fed cir for insurance purposes risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others pursuant to 811_f2d_1297 9th cir a true insurance agreement must remove the risk of loss from the insured party pursuant to 881_f2d_247 6th cir risk_distribution involves shifting to a group of individuals the identified risk of the insured the focus is broader and looks more to the insurer as to whether the risk insured against can be distributed over a larger group rather than the relationship between the insurer and any single insured pursuant to revrul_89_96 1989_2_cb_114 an insurance agreement or contract must involve xxxxxxxxxxxxxxxkx the requisite risk shifting necessary for insurance pursuant to revrul_2002_89 2002_2_cb_984 it is not insurance where a parent company formed a subsidiary insurance_company and of the subsidiary’s earned premium was paid_by the parent company the rev_rul further held that such arrangement between a parent and a subsidiary would constitute insurance if less than of the premium earned by the subsidiary is from the parent company pursuant to revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange pursuant to revrul_2002_90 2002_2_cb_985 a wholly owned subsidiary that insured subsidiaries of its parent constitute insurance for federal_income_tax purposes pursuant to revrul_2005_40 r b an arrangement that purported to be an insurance_contract but lacked the requisite risk_distribution was characterized as a deposit arrangement a loan a contribution_to_capital an indemnity arrangement that was not an insurance_contract pursuant to revrul_2007_47 2007_30_irb_127 an arrangement that provides for the reimbursement of inevitable future costs does not involve the requisite insurance risk analysis neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils epmeir v united_states 199_f2d_508 7th cir insurance is contractual security against possible anticipated loss id cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir affig 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see rev xxxxxxxxxxxxxxxxx rul risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 9th cir in treganowan f 2d pincite the court quoting note the new york stock exchange gratuity fund insurance that isn’t insurance yale l j explained that b y diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance see also 797_f2d_920 10th cir risk_distribution means that the party assuming the risk distributes his potential liability in part among others 988_f2d_1135 fed cir ‘ risk_distribution involves spreading the risk of loss among policyholders distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir in situation of revrul_2002_89 s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p’s professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 the premiums that s received from the arrangement with p constituted less than of s’s total premiums for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of s’s parent constitute insurance for federal_income_tax purposes situation of revrul_2005_40 describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the xxxxxxxxxxxxxxxxx for united_states this represented a significant volume of independent homogeneous risks valid non-tax business purposes the transport company entered into an insurance arrangement with an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm's length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier’s only insured while the requisite risk- shifting was seemingly present the risks assumed by the carrier were not distributed among other insured’s or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 llcs elected classification as associations each contributing between and of the insurer's total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes the principal concern with regard to your activities is whether there is sufficient risk_distribution as discussed above the idea of risk_distribution involves some mathematical concepts for example risk_distribution is said to incorporate the statistical phenomenon known as the law of large numbers whereby distributing risks allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums the concept hinges on the assumption of numerous relatively small and independent risks that occur randomly over time 811_f2d_1297 pincite as discussed the service in revrul_2002_90 concluded that insurance existed where insureds each contributed between five and to the insured’s total risks situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between five and of the insurer's total risks moreover in situation of revrul_2002_89 supra the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer’s total risk for the year similarly in of rev your application and the facts therein are analogous to the analysis under situation rul supra and situation of revrul_2005_40 supra in situation of revrul_2002_89 supra the liability coverage provided to the parent_corporation by its wholly owned subsidiary accounted for of the total risks borne by the subsidiary similarly in situation of revrul_2005_40 supra a second insurer contributing of the insured’s risks was added xxxxxxxxxxxxxxxxx to the single-insured scenario of situation the service concluded in both of the above scenarios that insurance did not exist because there lacked a sufficient number of insureds to provide for an adequate premium pooling base with respect to your case we make no determinations as to whether all of the agreements between you and a qualify as insurable risks see revrul_2007_47 in part holding that an arrangement that provides for the reimbursement of believed-to-be inevitable future cost does not involve the requisite insurance risk for purposes of determining whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the internal_revenue_code furthermore it appears that the various risks insured are not homogeneous and thus must be separated from one another and analyzed separately as to whether there is risk_distribution as to that risk see revrul_2002_89 supra see also revrul_2005_40 assuming that all of the agreements do constitute insurable risks or that a significant majority of the contracts qualify as insurable risks over of your total risks for the year are with a likewise to situation of revrul_2002_89 supra and situation of revrul_2005_40 supra there exists an inadequate premium pooling base for insurance to exist the addition of the two other insurance arrangements does not change the conclusion that the agreement with a lacks risk_distribution therefore you do not qualify as an insurance_company in your response to our request for additional information you rely on 96_tc_45 to support your argument that you qualify as an insurance_company you argue that in harper group the court held that where a single- insured paid of the total premium risk_distribution was sufficient to qualify the arrangement as insurance you argue here that less than of your risk is from a and thus the arrangement should qualify as insurance under harper group you misunderstand the holding in harper group in harper group the of the total premium received by the insurer was not related to a single corporate policyholder rather the was the total percentage from all related policyholders including brother-sister_corporations moreover the risks in harper group were diverse and widespread-an extensive variety of cargo shipments throughout the world via a variety of means and vessels thus harper group supports our conclusion as discussed above conclusion because you do not qualify as an insurance_company for federal tax purposes you fail to meet the requirements of sec_501 of the code thus you do not qualify for recognition of exemption under sec_501 of the code as an organization described in sec_501 as a result you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination xxxxxxxxxxxxxxxxx your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
